PER CURIAM.
We affirm the trial court’s denial of Appellant’s motion to clarify sentence, but we do so without prejudice to Appellant filing a timely, facially sufficient rule 3.850 motion raising the claims alluded to in the motion concerning the representations allegedly made by Appellant’s trial counsel regarding the concurrent nature of Appellant’s Wakulla County and Leon County sentences and the impacts of those representations on Appellant’s decision to enter his plea.
AFFIRMED.
ROBERTS, WETHERELL, and OSTERHAUS, JJ., concur.